Name: 86/394/EEC: Commission Decision of 25 July 1986 amending Decision 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: America;  animal product;  trade;  health;  tariff policy
 Date Published: 1986-08-14

 Avis juridique important|31986D039486/394/EEC: Commission Decision of 25 July 1986 amending Decision 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil Official Journal L 228 , 14/08/1986 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 21 P. 0246 Swedish special edition: Chapter 3 Volume 21 P. 0246 *****COMMISSION DECISION of 25 July 1986 amending Decision 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil (86/394/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 16 thereof, Whereas the animal health conditions and veterinary certification requirements for imports of fresh meat from Brazil have been established by Commission Decision 86/195/EEC (3); Whereas the Brazilian veterinary authorities have submitted a request for an extension of the time limit on the use of health certificates currently used in accordance with Article 5 of the said Decision; whereas it seems reasonable, exceptionally, to allow this request; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 86/195/EEC is hereby replaced by the following: 'Article 5 This Decision shall apply with effect from 1 April 1986. However the certificate currently used, amended if necessary in accordance with the provisions of this Decision, may be used until 31 August 1986.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 142, 28. 5. 1986, p. 51.